                                                                           CLERK'
                                                                                S OFFICE U.3.Dl
                                                                                              8T.COURT
                                                                                  AT DANMLLE,VA
                                                                                      FILED

                                                                                 N0# 2 32213
                      FIO
                        NRTT
                           HHEEUWE
                                NITSETDER
                                        ST
                                         NADTIE
                                              SS
                                               TR
                                                DIC
                                                  STROIF
                                                       CT
                                                        VI
                                                         CRG
                                                           OUIN
                                                              RI
                                                               TA sz
                                                                   JU$:
                                                                     LIA y
                                                                         .,
                                                                          .U.
                                                                          D DLRu
                                                                               ra
                                                                                CLEjK
                                  R O A N O K E D IW SIO N

BOBBY LEE DAVIS,                                   CASE NO.7:18CV 00214

       Petitioner,
                                                   M EM O M ND U M O PIM O N

BERNARD BOOKER,                                    By:H on.Jackson L .K iser
                                                      Senior U nited States DistrictJudge
       R espondent.


       Bobby Lee Davis,a Virginia inm ate proceeding pro K ,filed a petition for a writ'of

habeascorpus,pursuantto 28U.S.C.j2254,challengingthevalidity ofhisconfinementon a
judgmentintheCampbellCountyCircuitCotu'tfordrugoffenses.Respondentfiledamotion to
dismiss,and Davisresponded,making the matterripefordisposition.Davishasalso m oved to

expand the record. A fter review of the record,1w ill grantthe m otion to expand the record and

grantthe m otion to dism iss.

                                       1.     B ackground

       On Janum'y 20, 2015,the Campbell Cotmty Circuit Court entered finaljudgment,
convicting Davis of multiple drug offenses, and sentenced Davis to thirty-tsve years'

im prisonm ent,w ith a11 but tw elve years and six m onths suspended. D avis did not appeal. On

December12,2016,Davisfiled astatehabeaspetition inthe CampbellCounty CircuitCourt,but

the courtdenied his petition on April 3,2017. Davis appealed,but the Suprem e Courtof

V irginia denied the appeal on October 24,2017,and his petition for rehearing on February 2,

2018.Davisfiled thecurrentpetition on M ay 7,2018,asserting two claim s:




                                               1
           Davis was denied due process of law when the governm entfailed to disdpse m aterial

           impeachment evidence of an elaborate schem e of criminalm isconductcanied outby

           Altavistapoliceofficersand informantsin drug-sting operations;and

           Davis was denied effective assistance of trialcotmselwhen his lawyer failed to (i)
           discover impeachment evidence and/or (ii) object to, challenge, or correct the
           governm ent'sbreach ofthe sentencingprovision ofhispleaagreement.

The respondent submits that Davis'petition is tmtim ely,procedurally defaulted,and without

m erit.

                                           II.    T im e-Bar

          Davis's petition is time-barred. Under the Anti-terrorism Effective'Death Penalty Act

(AEDPA),aone-yearperiodoflimitationforfederàlhabeascorpusnmsfrom thelatestof:
                  (A)the date on which the judgmentbecnme finalby the conclusion of
           directreview ortheexpiration ofthetim eforseekingsuch review;
                  (B)the date on which theimpedimentto filing an application created by
           State action in violation of the Constitution 'or laws of the United States is
           removed,ifthe applicantwaspreventedfrom filing by such Stateaction;
                 '(C)the date on which the constitutional right asserted was irlitially
          recognized by the Suprem e Court,ifthe righthasbeen newly recognized by the
          Suprem e Courtand m ade retroactively applicableto caseson collateralreview ;or
                  (D)the date on which the factual predicate of the claim or claims
          presented couldhavebeen discoveredthroughthe exerciseofduediligence.

28U.S.C.j2244(d)(1).
           A petitioner can Gttoll''the federalhabeas statute of lim itation in two ways:stam tory

tolling and equitable tolling. Section 2244(d)(2)tollsthe federallimitation period during the
tim e in which çça properly filed application for State post-conviction or other collateral review

. . .   is pending.'' Equitable tolling occurs only if a petitioner shows ;G$(1)thathe has been
pursuinghisrightsdiligently,and(2)thatsomeextraordinafy circumstancestoodinhisway'and
prevented tim ely lling.'' Holland v.Florida,560 U.S.631,649 (2010) (quoting Pace v.

DiGuglielmo,544,U.S.408,418(2005(
                                9.
       Under j 2244(d)(1)(A),the statm e of limitations expired in 2016.1 However,Davis
assertsseveralargum entsthathispetition isnottim e-barred:

       (1)statutorytolling'
                          ,
       (2)equitabletolling;
               a. continued failure ofCommonwea1th to disclosematerialevidence;and

                   lack ofnotice;and

                   lackofprejudicetotherespondent.
SeePet'r'sResp.3-6,ECF N o.14. Hisargllmentsareincorrectforthereasonsthatfollow.

       D avis puts forth tw o statutory tolling argum ents. First,he assertsthathe discovered the

factualpredicate ofhisclaimsin July 2016. However,even ifIacceptthatj 2244(d)(1)(D)
restarted the statm e oflim itations on A ugust 1,2016,his petition is stilltim e-barred. A ssm ning
the lim itationsperiod began on August1, 2016,2 133 daysran before Davisproperly filed astate

habeaspetition in thecircuitcoul'ton Decem ber 12,2016.Davistim ely filed anoticeofappeal

and requested an extension oftim e. The Supreme CourtofVirginia granted DavisuntilAugust

4,2017,tofilehishabeasappeal.

       Davis'shabeasappeal,however,did nottollthe limitationsperiod,because the Suprem e

CourtofVirginia foundthatDavis'shabeasappealwasprocedtlrally barred forfailingto comply


       1The circuit court entered Davis's sentence on January 20, 2015, and D avis did not appeal.
Therefore,thejudgmentbecamefinalon February 19,2015.Va.Sup.Ct.R.5A:6(Noticeofappealmust
befiled within thirty daysoffinaljudgment.);Gonzalez v.Thaler,565 U.S.134,149 (2012)(holding
that,underj2244(d)(1)(A),thejudgmentbecomesfinal(Ewhenthetimeforpursuingdirectreview in (the
SupremeCourq,orin statecourt,expires'').Davisthushad oneyear(365days)from February 19,2015
tofilehisj2254petition.ThelimitationsperiodexpiredonFebrualy 19,2016.
       2Davisstatesthathe leanzed ofthem aterialin July 2016. Pet.14.
with Va.Sup.Ct.R.5:17 (c)(1)(i). Davisv.Booker,No.171046,slip op.at 1(Va.Oct.24,
2017),ECF No.9-3;seealsoChristianv.Baskerville,232 F.Supp.2d605,607(E.D.Va.2001)
(holdingthatttpetitioner'sappealofthedenialofhabeasrelief'wasçtnotproperlyfiledpm suant
to j2244(d)(2)''becausethepetitioner(lfailedtomeettheform requirementsfol'properly tiling
anappealintheSupremeCourtofVirginia''underVa.Sup.Ct.R.5:17(c));Escalantev.W atson,
488 Fed.App'x 694,697-98 (4th Cir.2012) (explicitly agreeing with Cluistian's logic and
fnding thatpetitionsthatfailto comply with Va.Sup.Ct.R.5:17(c)do nottollthestatm e of
limitationstmderj2244(d)(2)).
      The record shows thatDavis's state collateralproceedings tolled the limitations period

from Decçmber 12,2016 untilAugust4,2017,when the time to properly file an appealexpired

lmderVa.Sup.Ct.R.5:17. SeeVa.Sup.Ct.R.5:9.
                                         ,5:17 (requiring anotice ofappealwithin
thirtydaysofjudgment,andapetition forappealwithinninety daysofjudgment).Thestatuteof
lim itationsbegan to nm again on August5,2017. Accordingly,the lim ijations period expired

232 days later,on M arch 25,2018. Davisdid notfile his federalhabeaspetition tmtilM ay 7,

2018. Pet.14,ECF N o.1.

      ln hism otion to expatld the record,Davisallegesthatthe statute oflimitationsshould be

resetto July 2018,becauseherecently received overathousand pagesofdocllm ents(Erelated to

gthe)investigation oftheAPD3andgjprosecutionofAPD ChiefW alsh.''M ot.toExpandtheR.
2,ECFNo.15.Underj2244(d)(1)(D),Ctthefactualpredicateofapètitioner'sclaimsconstitutes
the vitalfactstmderlying Ethejclaims,''notmerely çGevidence thatmightsupporthisclaims.''
M cAleesev.Brerman,483F.3d 206,214 (3d Cir.2007)(internalquotationmarksomitted);see
also Jolmsonv.M cBride,381F.3d 587,589 (7th Cir.2004)(1(A desireto seemoreinformation
inthehopethatsomethingwillt'ul'
                              nup differsfrom (thefactualpredicateof(a1claim orclaims'
       3AltavistaPolice Department.
t$




     forpurposesof j 2244(d)(1)(D).'');Flanagan v.Jolmson,154 F.3d 196,199 (5th Cir.1998)
     (Gssection 2244(d)(1)(D)doesnotconvey as'tatutory rightto extended delay ...whileahabeas
     petition gathersevery possible scfap ofevidencethatmight. . . supporthisclaim .
                                                                                   '').
            Davis fails to demonstrate why the lim itations period should be reset to 2018. The

     recently released files provide additional evidence thatDavis believes supports his claim that

     som e m embers of the APD,including the chief of police,w ere involved in illegal activity.

     However,the new docum entsdid notcreatenew groundsfora petition orshow thatany officer

     or confidential inform ant directly related to Davis's case was involved in illicit activities.

     Therefore,the 2018 disdostlre representsthe snm e factualpredicate asthe 2016 docum entsand

     did notresetthe stattlteoflimitations. See28 U.S.C.j2244(d)(1)(D);M cAleese,483 F.3d at
     214.

            Furtherm ore,D avis fails to dem onstrate that he is entitled to equitable tolling. D avis

     statesthathisfailtlreto comply with Va.Sup.Ct.R.5:17(c)should equitablytollthestatuteof
     lim itations. However,procedtlralerrors are generally notextraordinary circumstances extelmal

     to aparty'scontrol. Rousev.Lee,339F.3d 238,248(4th Cir.2003)(collecting casesholding
     thatattorney error,including m iscalculation ofappealtim elines,does notpresentextraordinary

     circllmstancesbeyond aparty'scontrol);seeUnited Statesv.Sosa,364 F.3d 507,512 (4th Cir.
     2004)(collectingcasesholdingthatGsignoranceofthe1aw isnotabasisforequitabletollinf).
            Lastly,Davishasnotallegedafundamentalmiscaniageofjustice.Hehasnotpresented
     evidence dem onstrating his acttzalinnocence and, liberally construing his petition,he m erely

     allegesthatsome inaterialshould have been disclosed and/orsuppressed,and thatcotmselfailed

     to discover im peachm entevidence or challenge a portion ofthe plea agreem ent. H ow ever,the

     sem inal ttactual innocence'' cases relied on com pelling evidence of actual innocence. See
Bousley,523 U.S.614,623 (1998)(holding thatCiçactualizmocence'meansfacmalinnocence,
notm ere legalinsufficiency.'').Therefore,Davis'spetition istim e-barred.4

                                                 111.

       For the foregoing reasons,         grant Petitioner's m otion to expand the records and

Respondent'sm otion to dismissand dism issthepetition forawritofhabeascorpus. Based upon

my finding that Petitioner has not m ade the requisite substantial show ing of a denial of a

constitutionalrightasrequiredby28U.S.C.j2253(c),acertificateofappealabilityisdenied.
       ENTERED this Q            day ofNovember, 2018.
                                                      .,
                                                    -
                                                    u
                                                      q                    c
                                                                                   j?
                                               SEN I R       ITED STA TES D ISTR ICT JUD GE


       4 Inote that Davis's claim s are also procedurally barred from federalhabeas review . Claim s 1
and 2(ii)are procedurally barred because hefailed to comply with Va.Sup.Ct.R.5:17(c)in hisstate
collateralproceedings.SeeHedrickv.True,443F.3d342,360(4th Cir.2006)(Va.Sup.ct.R.5:17(c)is
an independentandadequatestate ground forproceduraldefault). Claim 2(i)isexhausted butdefaulted
because D avis failed to raise the claim in state courtand cannotnow rettzrn to state courtto exhaustit.
SeeBakerv.Corcoran,220 F.3d 276,288 (4th Cir.2D00)((W claim thathasnotbeen presented to the
highest state court nevertheless m ay be treated as exhausted if it is clear that the claim would be
procedurally barredunderstate 1aw ifthe petitionerattemptedto presentittothestatecourt.'l. Further,
Davis fails to excuse the defaults. First,he has not alleged a colorable claim of actual innocence.
Second,hehasnotdemonstrated causeand prejudice. In hisresponsetothemotiontodismiss,Davis
assel'tsthathispetitionisnotprocedurallybarredbecausetheelementsofcauseandprejudicetdparallel
and are parasitic to the elem ents of a Brady claim itself.'' Resp.to M ot.to Dism iss 10. Such a bare
assertion isnotsufficientto demonstratecauseand prejudice. Nickersonv.Lee.971F.2d 1125,1135
(4thCir.1992)overnlledonothergroundsbyYeattsv.Angelone,166F.3d255(4thCir.1999)(ahabeas
petitionermustprofferevidencetosupporthisclaims).
      Additionally,the petition ism eritless.ln Claim 1,thestatecourtcorrectly ruled thatthe Supreme
Courthasneverrequired the disclosure ofm aterialim peachm entevidencepriorto aplea agreem ent. See
United States v.Ruiz, 536 U.S. 622, 633 (2002). Claim 2(i) is without merit because the APD
investigation did notend untilafterthe trial. Counselisnotconstittltionally required to predictthatsom e
policeofficersfrom oneoftheinvestigatingjurisdictionswouldbeindictedforillegalacts. SeeW aidav.
United States,64 F.3d 385,388 (8th Cir.1995)(holding counselnotineffective for(Tailing to predict
f'uturedevelopmentsin the law''). Lastly,Claim 2(ii)iswithoutmeritbecausethe sGte courtcorrectly
found that the trial court sentenced Davis consistently w ith the plea agreement according to the
                   .

guidelinescalculated by theA dultProbation and Parole Office. Counselcannotbe ineffective forfailing
to raiseameritlessargument.SeeUnited Statesv.Kimler,l67F.3d889,893(5th Cir.1999).
       51reviewed Davis'sadditionalsubmittedmaterials(ECF No.15)in determining thathispetition
wastim e-barred.
                                                  6
